We are of opinion that the writ was properly returnable in Kings county, before the justice who granted it, but the only question before the court related to the jurisdiction of the magistrate. (People ex rel. Edwards v. Superintendent, etc., 235 N. Y. 398.) It was, therefore, error for the learned court to consider and determine the question as to whether or not the action of the magistrate was improvident or erroneous. The writ must, therefore, be dismissed and the relator remanded to custody. Order sustaining writ reversed upon the law, writ dismissed, and relator remanded to custody. Kelly, P J., Rich, Manning, Kelby and Kapper, JJ., concur. Settle order on notice.